Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The amendment filed after non-final office action on January 12, 2021 is acknowledged and entered.  
Claims 1-13, 15, 18-21 were canceled and claims 22-27 are newly added.  Claims 14, 16-17 and 22-27 are pending in the instant application. 
The restriction was deemed proper and made final in the previous office action.  Claims 23-24 and 26-27 are withdrawn from consideration as being drawn to a non-elected species.
 Claims 14, 16-17, 22 and 25 are examined on the merits of this office action.

Withdrawn Rejections
The objection to the drawings is withdrawn in view of amendment of the drawing filed January 12, 2021.

The rejection of claims 14 and 16-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendment of the claims filed January 12, 2021.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 14, 16-17, 22 and 25 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Madison (WO2014018120 A1, cited previously) in view of Bianchini (THE JOURNAL OF BIOLOGICAL CHEMISTRY Vol. 279, No. 5, Issue of January 30, pp. 3671–3679, 2004, cited previously).
Madison teaches “A method of treating a disease or condition that is treating a bleeding disorder, comprising administering to a subject a modified FX polypeptide of any of claims 1-88 or a pharmaceutical composition of any of claims 100-104” (see claim 116).  In particular, Madison teaches treating bleeding disorders including hemophilia with modified FX polypeptides (see claims 124 and 141).  Madison teaches wherein the Factor X polypeptide to be mutated comprises SEQ ID NO:134 which comprises instant SEQ ID NO:1 (see claim 11, see SEQ ID NO:134, amino acids 195-448).
  Madison teaches a mutated Factor X polypeptide comprising a heavy chain comprising a mutation (substitution) at position 216 (equivalent to position 256 of the instant claims) with various different amino acids (R, K, A and S) (see claims 13, 38-39).  Madison further teaches substitutions at positions 215 (equivalent to amino acid position 255 as claimed) and 218 (equivalent to amino acid position 258 as claimed) (see page 100, lines 19-22, claims 13 and 38-39).
  Madison specifically teaches that “Generally, the modification is an amino acid replacement. The amino acid replacement can be to any of the other 19 amino acids”.  Madison further teaches AT-III interaction with FXa is mediated or enhanced by extended substrate binding site residues in exosite 1 and specifically glutamic acid residues 215, 216 and 219” (see page 111, lines 8-10, which is also 36, 37 and 39 by chymotrypsin numbering).  *Please note that there appears to be an error regarding “219” and this should be 218.  Glutamic acids are present at 215-216 and 218 and they correspond to 36-37 and 39 with chymotrypsin numbering (see Table 1).

Madison teaches pharmaceutical compositions thereof (see claim 100).   Madison further teaches “As used herein, "therapeutically effective amount" or "therapeutically effective dose" refers to an agent, compound, material, or composition containing a compound that is at least sufficient to produce a therapeutic effect. An effective amount is the quantity of a therapeutic agent necessary for preventing, curing, ameliorating, arresting or partially arresting a symptom of a disease or disorder (see page 65, lines 18-22).  Madison does teach that the chymotrypsin numbering of Factor X is as follows: Glu215 is equivalent to residue 36, Glu216 is equivalent to residue 37 and Glu218 is equivalent to residue 39 (see Table 1, page 51).
	Though Madison teaches substitutions at positions 215- 216 and 218 (equivalent to amino acid 255-256 and 258 as claimed), Madison is silent to wherein the amino acid is Gln (Q) at any one or all of the positions.
	However, Bianchini teaches that compared with FXa, the ka values for E36Q/E37Q/E39Q, E36K/E37K/E39K, E74Q/E76Q/E77Q, and E74K/E76K/E77K FX mutants inhibition by TFPI decreased 11-, 6-, 3-, and 3-fold, respectively (Table VII).  Thus, mutations at E36Q/E37Q/E39Q (Gln at positions 255-256 and 258) had increased resistance to TFPI (See Table VII). Bianchini also teaches that with the E36Q/E37Q/E39Q mutant, heparin activated inhibition of ATIII was less than WT (see Table VII, increased Kcat).
	It would have been obvious before the effective filing date of the claimed invention to substitute Glutamic acid at positions 215-216 and 218 (255-256 and 258) of Factor X of Madison with Glutamine (Q) for treatment of hemophilia.  One of ordinary skill in the art would have been motivated to do so to increase resistance to inhibitors of Fx (including TFPI) and allow for longer therapeutic action in treatment 
Regarding claims 16-17, Madison teaches “Also provided are compositions of nucleic acid molecules encoding the modified FX polypeptides and expression vectors encoding them that are suitable for gene therapy. Rather than deliver the protein, nucleic acid can be administered in vivo, such as systemically or by other route, or ex vivo, such as by removal of cells, including lymphocytes, introduction of the nucleic therein, and reintroduction into the host or a compatible recipient” (see page 163, lines 10-17).  Madison teaches that “The isolated nucleic acid sequences can be incorporated into vectors for further manipulation” (see page 163, lines 22-25).  Madison further teaches “Nucleic acid molecules, as naked nucleic acids or in vectors, artificial chromosomes, liposomes and other vehicles can be administered to the subject by systemic administration, topical, local and other routes of administration” (see page 167, lines 10-15).  Furthermore, it would have been obvious to try administering the FX polypeptides themselves or nucleic acid molecules encoding said polypeptides.
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The skilled artisan would have had reason to try these methodologies (the peptides or the nucleic acid molecules encoding said peptides) with the reasonable expectation that at least one would be successful.  It would be obvious to try using the nucleic acid molecule (vector or not) for increasing the amount of the mutant peptide in a patient as taught by Madison.  Thus, use of nucleic acid molecules in a vector (or not) for delivering the mutant peptide is  “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.
Regarding claim 22, “wherein the at least one mutation is the glutamine residue at position 255”. This limitation does not exclude additional mutations at positions 256 and 258 given that claims 14 and dependent claim 22 are open to the additional mutations at positions 256 and 258.  If applicants want to limit the claims to only one of the mutations, the claim should be amended to reflect this.  Thus, the FX polypeptide of Madison and Bianchini meets the limitations of instant claim 22 given that the polypeptide has a Gln at position 255.
Regarding claim 25, Madison teaches a mutated Factor X polypeptide comprising a heavy chain comprising a mutation (substitution) at position 216 (equivalent to position 256 of the instant claims) with various different amino acids (R, K, A and S) (see claims 13, 38-39).  Madison further teaches substitutions at positions 215 (equivalent to amino acid position 255 as claimed) and 218 (equivalent to amino acid position 258 as claimed) (see page 100, lines 19-22, claims 13 and 38-39).
  Madison specifically teaches that “Generally, the modification is an amino acid replacement. The amino acid replacement can be to any of the other 19 amino acids”.  Madison further teaches AT-III interaction with FXa is mediated or enhanced by extended substrate binding site residues in exosite 1 and specifically glutamic acid residues 215, 216 and 219” (see page 111, lines 8-10, which is also 36, 37 and 39 by chymotrypsin numbering).  *Please note that there appears to be an error regarding “219” and this should be 218.  Glutamic acids are present at 215-216 and 218 and they correspond to 36-37 and 39 with chymotrypsin numbering (see Table 1).  Thus, generally speaking Madison teaches substitutions individually at positions 215-216 and 218.  Bianchini teaches FX mutants with all three positions mutated.  In particular, mutations at E36Q/E37Q/E39Q (Gln at positions 255-256 and 258) had increased resistance to TFPI (See Table VII). Bianchini also teaches that with the E36Q/E37Q/E39Q mutant, heparin activated inhibition of ATIII was less than WT (see Table VII, increased Kcat).  However, mutations at 215-216 and 218 (255-256 and 258) alone (not at all three) with Gln are not specifically reduced to practice.  
However, it would have been obvious to try each mutation alone given that Madison teaches substitution individually and Bianchini teaches substitution with Gln allowed for thrombin generation.
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The skilled artisan would have had reason to try each mutation (255Q, 256Q and 258Q) with the reasonable expectation that at least one would be successful.  Thus, individual mutations at these positions is “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.

Response to Applicant’s Arguments
Applicant respectfully points out the unexpected results with regards to substitution with glutamine at any one of positions 255, 256 or 258. See specification, Results, pages 18-22, particularly Tables 1-3, which provide data for each E>Q substitution. These data demonstrate that any one of these E>Q substitutions is sufficient to compensate for either FVIII- or FIX- deficiency or FVIII-deficiency in the presence of an inhibitor. Accordingly, claim 14 is amended to require that the at least one mutation is a glutamine at position 255, 256 or 258. New claim 22 is added to limit the at least one mutation to a glutamine at 255. New claim 25 is added to claim a mutated FX polypeptide with at least one mutation selected from the group consisting of E>Q substitution only. In addition, new claims 23 and 24 are added to limit the mutated FX polypeptide or nucleic acid molecule of claim 14 to one further comprising a fibrinopeptide A, and as having the sequence of SEQ ID NO:2. With these amendments, the claimed invention is not made obvious by Madison, and combining Bianchini with Madison does not compensate for the deficiency of Madison. Like Madison (see page 111, lines 8-12), Bianchini discloses a mutated FX polypeptide containing all three modifications to positions 255, 256 and 258 (see page 3672, Table 1 showing mutant sequences E36Q/E37Q/E39Q in Loop 34-40, INQQNQG)). There is no suggestion in Madison or Bianchini that a single E>Q mutation of 255, 256 or 258 would be sufficient. 
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to point out that instant claim 14 claims “at least one mutation” and thus can comprise all of the "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).”  Furthermore, it is not unexpected that an FX polypeptide comprising mutations of E215Q, E216Q and E218Q would be capable of thrombin generation in FX depleted plasma based on the teachings of Bianchini.  Bianchini teaches that a mutant comprising E215Q, E216Q and E218Q promotes thrombin generation in FX-deficient plasma (see Figure 8 of Bianchini).  Bianchini teaches that the mutant (E215Q, E216Q and .

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/ERINNE R DABKOWSKI/Patent Examiner, Art Unit 1654                                                                                                                                                                                            

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654